DETAILED ACTION
Applicant’s response, filed 04/08/2022, to the previously presented office action has been considered and made of record. Claims 1-10 are pending further examination.

Response to Arguments
Applicant’s arguments and corresponding amendments, see Applicant’s Remarks (page 7) and corresponding claim Amendments filed 04/08/2022, with respect to the previously presented 35 USC 112(f) sixth paragraph interpretation of the claims have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the amendments to the claims have successfully removed the language causing the means plus interpretation of the claims to be invoked..  Therefore, the previously presented 35 USC 1112(f) sixth paragraph interpretation of the claims have been withdrawn.

Applicant’s arguments and corresponding amendments, see Applicant’s Remarks (pages 7-8) and corresponding claim Amendments filed 04/08/2022, with respect to the previously presented 35 USC 112(a) first paragraph & 35 USC 112(b) second paragraph rejections of the claims 1-4 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the amendments to the claims have successfully removed the language causing the means plus interpretation of the claims to be invoked.  Therefore, the previously presented 35 USC 112(a) first paragraph & 35 USC 112(b) second paragraph rejections of the claims 1-4 have been withdrawn.

Applicant’s arguments, see pages 8-9 of Applicant’s Remarks filed 04/08/2022, with respect to the previously presented prior art rejections of claims 1-8 and the newly amended claims 1-10 received 04/08/2022 have been fully considered and are not persuasive. The previously presented prior art rejection of claims 1-8 has been maintained, new claims 9-10 have been analyzed and rejected under the previously cited prior art, and amendments to the previously presented prior art rejection have been presented below to address the changes to the claim limitations presented by Applicant on 04/08/2022.  Immediately following is a more detailed response to each of Applicant’s arguments with respect to the prior art reference “Horie” and the currently presented claim limitations.
Applicant has argued (pages 8-9) that Horie has not disclosed the newly amended claim limitations because Horie has not disclosed the presently required “two objects” having a “relative relationship” used to determine “abnormal conditions”.
In response to Applicant’s arguments: The “two objects” are not required to be simultaneously identified or imaged by the sequence of video images captured by the plurality of imaging devices, and the language does not preclude a past vehicle object(s)’s position being compared to a current vehicle object’s position. Hence a relative relationship of at least one current vehicle object and one past vehicle object identified in the sequence of video images would meet the present set of claim limitations. Horie (para 0011-0016 as per the discussion of claims 1 and 9-10 provided in the below prior art rejection of said claims) has disclosed comparing a position (hence relative position) between a current vehicle in a measurement area of the image data and a past vehicle(s) object(s) in a same measurement area, hence a relative position is determined. Furthermore, based on the deviation/distance/position between said objects an abnormal condition such as meandering of said vehicle is determined (para 0013-0016). For at least this reasoning, Applicant’s arguments are not persuasive because the teachings of Horie have disclosed the present set of claim limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al (JP2972479B2)

With respect to Claim 1 and 5: An abnormality determination device comprising: [Horie (para 0027-0028) has disclosed the use of a computer device and its software for performing the disclosed method. Horie (para 0001-0005) has disclosed the capture of a plurality of still images from cameras installed at points on a road (para 0001 and 0017-0018, wherein the points correspond to measurement areas of each camera in a sequence of cameras), wherein the vehicles objects are extracted from the video image data (para 0004 and 0014), and a behavior (para 0001-0005) including accident, normal driving, and abnormal events (para 0006, 0011, 0015).]
a hardware processor; and [Horie (para 0001-0005, 0017, 0018, 0027-0028) has disclosed a plurality of imaging devices and computer device for performing the disclosed process, wherein a computing device has a processor, and associated software stored therein for performing the disclosed process steps.]
a storage device storing a computer program that, when executed by the processor, cause the abnormality determination device to perform: [Horie (para 0001-0005, 0017, 0018, 0027-0028) has disclosed a plurality of imaging devices and computer device for performing the disclosed process, wherein a computing device has a processor, and associated software stored therein for performing the disclosed process steps.]
obtaining a moving image captured from an elevated view point by each of a plurality of cameras installed in a road and fixed above the road at fixed points of the road; [Horie (para 0001-0005) has disclosed the capture of a plurality of still images from cameras installed at points on a road (para 0001 and 0017-0018, wherein the points correspond to measurement areas of each camera in a sequence of cameras), wherein the vehicles objects are extracted from the video image data (para 0004 and 0014), and a behavior (para 0001-0005) including accident, normal driving, and abnormal events (para 0006, 0011, 0015). Furthermore, the captured image data and image units are of the road surface and vehicles thereon (see Horie, para 0029.).]
extracting, from the moving image, a plurality of still  images that continues with time and identifying two objects that move or change [At least two objects corresponding to a vehicle (para 0008-0009) and an object that is a plurality of other vehicle’s with an averaged path/trajectory/position for each measurement area are identified (para 0010-0012), wherein both an averaged path and each of the vehicle and the plurality of vehicle objects move over a sequence of image data (para 0014-0016 and 0033-0035)).] with reference to the plurality of still images; [Horie (para 0001-0005) has disclosed the capture of a plurality of still images from cameras installed at points on a road (para 0001 and 0017-0018, wherein the points correspond to measurement areas of each camera in a sequence of cameras), wherein the vehicles objects are extracted from the video image data (para 0004 and 0014), and a behavior (para 0001-0005) including accident, normal driving, and abnormal events (para 0006, 0011, 0015). Furthermore, vehicles on a roadway as disclosed by Horie are captured while moving along the roadway, hence move in the sequence of video image data captured by said multiple capture units along said roadway of Horie.]
determining whether an abnormal condition is satisfied on a basis of a relative relationship between the identified two objects; and [Horie (para 0001-0006, 0011, and 0015) has disclosed the determination of an abnormality of a vehicle object using data extracted from a plurality of image data of a plurality of image capture devices, wherein the vehicle object and plurality of vehicle object positional relationship are utilized for determining an abnormal condition such as “meandering” (para 0013-0016).] 
notifying an external device of occurrence of abnormality when the abnormal condition is satisfied. [Horie (para 0018-0019 and 0037) has disclosed notifying/alerting a display and/or display boards when an abnormal behavior is determined.]

With respect to Claim 3: The abnormality determination device according to claim 1, wherein
the abnormal condition is a condition for defining dangerous driving by an automobile, [Driving conditions such as zig-zag and/or meandering that are abnormal deviations of a path of a vehicle are detected, and at least driving with respect to normal driving conditions due to wandering between lanes of normal travel (Horie – para 0104-0105).]
the computer program, when executed by the hardware processor, further causes the abnormality determination device to perform: [Horie para 0027-0030, as per the discussion of claim 1.]
identifying two automobiles as the two objects with reference to the plurality of still images [Horie para 0011-0016, as per the discussion of claim 1.], determining whether the relative relationship between the identified two automobiles included in the moving image satisfies the abnormal condition, and sending a control signal to the automobile when the abnormal condition is satisfied. [Horie (para 0001-0005, 0018-0019, 0037, 0104, 0105, 0106-0108) has disclosed the alerting of abnormal driving conditions when, by video image data processing, an abnormal driving condition has been detected. Said condition between a collective vehicle/automobile position type object and the presently observed vehicle type object.]

With respect to Claim 4: The abnormality determination device according to claim 3, wherein
the computer program, when executed by the hardware processor, further causes the abnormality determination device to perform determining whether the abnormal condition is satisfied on a basis of a change in a relative positional relationship between a first object corresponding to a first automobile and a second object corresponding to a second automobile.  [Horie (para 0032-0035) determines an abnormality condition by comparing the positional relationship of a vehicle to the average positional value of a plurality of vehicles, wherein the current vehicle being compared to the average is the first vehicle and the second is the at least one or more vehicles utilized to generate the average positional values (para 0034).]

With respect to Claim 6: The abnormality determination device according to claim 1, wherein
the plurality of camera monitor objects passing through an imaging range of the plurality of cameras, and are fixed above [Horie, para 0029.] the objects at fixed points of the road. [Horie (para 0029, 0047-0049 Fig 1 items g103 and g104) has disclosed a top down view of the road surface above the vehicle objects (see g103 of Fig 1), wherein the imaging system includes a plurality of imaging devices at fixed points (para 0018) by ITV cameras, each of said fixed points viewing one of a plurality of measurement areas (para 0018).]

With respect to Claim 7:  The abnormality determination device according to claim 1, wherein
the identified objects are automobiles, [Horie (para 0047-0049 Fig 1 items g103 and g104) has disclosed a top down view of the road surface above the vehicle objects (see g103 of Fig 1), wherein the imaging system includes a plurality of imaging devices at fixed points (para 0018) by ITV cameras, each of said fixed points viewing one of a plurality of measurement areas (para 0018).]
plurality of cameras comprises a first camera and a second camera, [As per above and at least para 0018 of Horie: A plurality of ITV cameras for a plurality of measurement areas, said measurement areas corresponding to each of said corresponding camera’s field of view of the road surface and the vehicle objects thereon (Fig 1 g103 of Horie).]
the computer program, when executed by the hardware processor, further cause the abnormality determination device to perform:
recognizing an occurrence of dangerous driving of the automobile on a basis of the moving image from the first cameras, [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]
making a record of feature information of the automobile driving dangerously, [See above, wherein the vehicle having abnormal position must be recorded in order for the subsequent determination to be performed in the second area on a same vehicle object.]
determining whether the automobile continues the dangerous driving when the second camera detects the automobile corresponding to the feature information, and [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]
determining the abnormal condition is satisfied when the automobile is determined to drive dangerously twice or more. [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed. A first and subsequent abnormal deviation and hence abnormality of the vehicle’s driving is determined by said first and second camera devices and the first and second recognition processes of said cameras and imaged areas.]

With respect to Claim 8: The abnormality determination device according to claim 1, wherein
	the plurality of cameras comprises a first camera and a second camera, and [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]
	the first camera marks the object suspected of the abnormality, and the second camera makes abnormality determination preferentially on the object among a multiple of objects. [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]

With respect to Claim 9: The abnormality determination device according to claim 1, wherein the relative relationship between the identified two objects is at least either one of a relative positional relationship between the identified two objects or a relative speed between the identified two objects. [A positional relationship that is a deviation between the vehicle object and the “collective vehicle coordinate” in the measurement area (para 0011-0012, 0014-0016) of the imaged area. An abnormal deviation (para 0016) is determined based on a positional relationship between the vehicle and the displayed “traveling position spectrum” that represents the position of the plurality of vehicle objects over the sequence of video images.]

With respect to Claim 10: The abnormality determination device according to claim 1, wherein the relative relationship between the identified two objects is at least either one of a distance between the identified two objects or a relative speed between the identified two objects. [Horie as disclosed a distance between the plurality of vehicle objects represented by the “traveling position spectrum” and the presently observed vehicle object as discussed based on the deviation between positions thereof in the measurement area (see discussion of claim 9 and para 0011-0012, 0014-0016).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (JP2972479B2) as applied to claim 1, in view of Hou (US 2019/0375420).
	
With respect to Claim 2: The abnormality determination device according to claim 1, wherein the computer program, when executed by the hardware processor, further causes the abnormality determination device to perform
determining whether the abnormal condition [Horie has disclosed determining whether an abnormal condition of a vehicle’s behavior based on image analysis of received video image data.  Horie has not further disclosed the supervised learning of the abnormal conditions using video image data] is satisfied by inputting the relative relationship between the identified two objects to an abnormality determination model that has performed supervised learning with a moving image when the abnormal condition is satisfied used as teacher data. [Hou (para 0027-0029 and 0039-0040, pre-labeled video sequences) has disclosed the machine learning by the supervised method of supplying video sequences having known conditions and outcomes, such that the vehicle learns to predict when abnormal condition of a vehicle is operating such as zig zag driving, brake slamming and other motion based vehicle object type determination so that the image processing system can predict dangerous operation of the detected object vehicles (para 0028-0029).]
[Hou and Horie are analogous are of motion video processing of observed vehicle objects on a roadway to determine motion conditions of vehicular objects and to inform, alert, or otherwise respond to determined behavioral conditions of the observed vehicle object.  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the video image processing determination of vehicle objects behavior of Horie by replacing the behavioral determination of vehicle objects in video using a learned prediction model to ascertain conditions/”operating modes’ of objects and/or vehicles requiring notification type responses as disclosed by Hou. The motivation to combine would have been to increase the accuracy of vehicle behavior recognition using known supervised learned methods of behavior determination as disclosed by Hou in a process requiring the determination of behavior of a vehicle object in video data as disclosed by Horie to produce the reasonably expected result of learning the behavior of vehicles from input video image data for use in the determination of vehicle behavior in video image data as required by the process of Horie. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hou and Horie to achieve the above claimed invention.]

Conclusion
Applicant's amendment necessitated the adjustments to the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666